                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED:      I/ I le I w
 GATEGUARD, INC.,

                             Plaintiff,
                                                              No. 19-CV-2472 (RA)
                        V.
                                                                       ORDER
 MVI SYSTEMS LLC and SAMUEL TAUB,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       As discussed at yesterday's conference, Defendants' motion to dismiss is granted in part

and denied in part. Specifically, Defendants' motion is granted as to the following six claims:

declaratory judgment (Count 4), conversion (Count 6), tortious interference with business

relationships (Count 7), fraud (Count 8), and unjust enrichment (Count 9), and breach of the

implied duty of good faith and fair dealing (Count 11). Defendants' motion is denied as to the

following four claims: misappropriation of Plaintiffs alleged technical trade secrets under

federal and state law (Counts 1 and 2), correction of inventorship under 35 U.S.C. § 256 (Count

3), breach of contract (Count 5), and unfair competition (Count 10).

       Plaintiff is granted leave to amend the complaint as to the following claims: Counts 1 and

2 for misappropriation of Plaintiffs alleged business trade secrets under federal and state law,

Count 3 for correction of inventorship under§ 256 in the event that the status of Defendants'

pending '546 Patent has changed since the filing of the first amended complaint, and Count 7 for

tortious interference with business relationships. Also, as discussed and agreed upon at the

conference, Plaintiff should clarify its breach of contract theory under Count 5. Should Plaintiff

choose to amend its compliant, it must do so by February 14, 2020.
         No later than January 23, 2020, the parties shall file a proposed case management plan.

The parties should also notify the Court whether a referral for settlement discussions with Judge

Freeman or the District's mediation program would be beneficial at this time.

SO ORDERED.

Dated:      January 16, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




                                                     2
